  Case 3:20-cv-01188-SB       Document 4   Filed 10/21/20   Page 1 of 2




Michael Fuller, OSB No. 09357
OlsenDaines
US Bancorp Tower
111 SW 5th Ave., Suite 3150
Portland, Oregon 97204
michael@underdoglawyer.com
Direct 503-222-2000

Kelly D. Jones, OSB No. 074217
Law Office of Kelly D. Jones
kellydonovanjones@gmail.com
Direct 503-847-4329

Jane Moisan, OSB No. 181864
People’s Law Project
peopleslawproject@gmail.com
Direct 971-258-1292

Pro Bono Attorneys for Mr. Paul


               UNITED STATES DISTRICT COURT

                     DISTRICT OF OREGON

                       PORTLAND DIVISION


JEFF PAUL                            Case No. 3:20-cv-01188-SB

                  Plaintiff          NOTICE

      vs

DONALD TRUMP
CHAD WOLF
JOHN DOES 1-100

                  Defendants




NOTICE – Page 1 of 2
  Case 3:20-cv-01188-SB    Document 4    Filed 10/21/20   Page 2 of 2




                              NOTICE

      This action is dismissed without prejudice.


October 21, 2020

                                RESPECTFULLY FILED,

                                s/ Michael Fuller
                                Michael Fuller, OSB No. 09357
                                Of Pro Bono Attorneys for Plaintiff
                                OlsenDaines
                                US Bancorp Tower
                                111 SW 5th Ave., Suite 3150
                                Portland, Oregon 97204
                                michael@underdoglawyer.com
                                Direct 503-222-2000




NOTICE – Page 2 of 2
